     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH NORMAN,

                               Plaintiff,

                       v.                                       No. 17-CV-9174 (KMK)

 MOUNT VERNON HOSPITAL; FELIX                                     OPINION & ORDER
 EZEKWE, M.D.; DR. MAGILL; DR.
 OSCAR MARCILLA,

                               Defendants.

Appearances:

Joseph Norman
Ossining, NY
Pro se Plaintiff

Roy W. Breitenbach, Esq.
Nicholas M. Summo, Esq.
Garfunkel Wild, P.C.
Great Neck, NY
Counsel for Defendant Mount Vernon Hospital

Brendan M. Horan, Esq.
Nicholas P. Stabile, Esq.
Office of the New York State Attorney General
New York, NY
Counsel for Defendants Felix Ezekwe, M.D., and Dr. Magill

Monica G. Snitily, Esq.
O’Connor, McGuinness, Conte, Doyle & Oleson
White Plains, NY
Counsel for Defendant Dr. Oscar Marcilla

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Joseph Norman (“Plaintiff”) brings this Action, pursuant to 42 U.S.C.

§ 1983, against Felix Ezekwe, M.D. (“Dr. Ezekwe”), Dr. Magill (“Dr. Magill”; with Dr. Ezekwe,

“State Defendants”), Dr. Oscar Marcilla (“Dr. Marcilla”), and Mount Vernon Hospital (“Mount

Vernon”; collectively, “Defendants”), alleging that Defendants were deliberately indifferent to
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 2 of 32




his medical needs in violation of the Eighth Amendment. (See Third Amended Complaint

(“TAC”) (Dkt. No. 62).)

       Before the Court are the Motions to Dismiss the Third Amended Complaint (“TAC”) of

the State Defendants (the “State Defendants’ Motion”), Dr. Marcilla (the “Marcilla Motion”),

and Mount Vernon (the “Mount Vernon Motion”; with the State Defendants’ Motion and the

Marcilla Motion, the “Motions”), pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). (See Not. of Mount Vernon Mot.; Not. of Marcilla Mot.; Not. of State Defs.’ Mot.

(Dkt. Nos. 79, 85, 90).) For the following reasons, the Mount Vernon Motion and the Marcilla

Motion are granted. The State Defendants’ Motion is granted in part and denied in part.

                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s TAC and Plaintiff’s Opposition to the

Motions, (Pl.’s Mem. of Law in Opp’n to Mots. (“Pl.’s Mem.”) (Dkt. No. 92)), and are taken as

true for the purpose of resolving the instant Motions.1

       Plaintiff has been an inmate in the custody of the New York State Department of

Corrections and Community Supervision (“DOCCS”) since April 18, 1990. (TAC ¶ 8.) On

January 7, 2016, while playing basketball at Sing Sing Correctional Facility (“Sing Sing”),

Plaintiff injured a finger on his right hand, which caused “swelling and excruciating pain.” (Id.


       1
          The Court properly considers factual allegations contained in Plaintiff’s opposition
papers to the extent that those allegations are consistent with the TAC. See Alsaifullah v. Furco,
No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug. 2, 2013) (“[W]here a pro se
plaintiff is faced with a motion to dismiss, a court may consider materials outside the complaint
to the extent that they are consistent with the allegations in the complaint.” (citation, italics, and
quotation marks omitted)); Gadson v. Goord, No. 96-CV-7544, 1997 WL 714878, at *1 n.2
(S.D.N.Y. Nov. 17, 1997) (“[T]he mandate to read the papers of pro se litigants generously
makes it appropriate to consider [a] plaintiff’s additional materials, such as his opposition
memorandum.” (citations omitted)).

                                                      2
        Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 3 of 32




¶ 9-A.)2 Plaintiff was sent to the hospital at Sing Sing, where he was seen by Dr. Ezekwe. (Id.)

Dr. Ezekwe ordered x-rays of Plaintiff’s hand, which showed that Plaintiff’s finger was

dislocated. (Id.) According to Plaintiff, this injury “required resetting to alleviate unnecessary

pain and avoid further damage to Plaintiff’s hand.” (Id.) Dr. Ezekwe did not attempt to

reset Plaintiff’s finger and did not put it in a brace, instead sending Plaintiff to Mount Vernon.

(Id.)

         Once Plaintiff arrived at Mount Vernon, Dr. Marcilla examined his injury. (Id. ¶ 9-B.)

Dr. Marcilla determined that the injury was “not life-threatening,” and told Plaintiff that he

would be scheduled to see a bone specialist. (Id. (quotation marks omitted).) At the time, Dr.

Marcilla did not reset Plaintiff’s finger and did not provide him with pain medication. (Id.)

According to Plaintiff, he remained in “extreme pain.” (Id.) Plaintiff further alleges that Mount

Vernon was “allowed to make and implement illegal policies concerning the course of treatment

given to inmates,” “provided [P]laintiff with inadequate medical care,” and “failed to train[]

[and] supervise its employees to provide[] adequate training and care.” (Id. ¶¶ 6, 17.)3



         2
          Plaintiff’s TAC includes two paragraphs numbered as paragraph nine. Thus, the Court
labels these paragraphs as ¶¶ 9-A and 9-B.
         3
          Plaintiff appears to also allege in his Opposition that Dr. Marcilla did not put his finger
in a brace or splint when he left Mount Vernon. (See Pl.’s Mem. 7 (“[D]efendant[] . . . Marcilla
cannot escape responsibility when a reasonable physician would have conducted the simple
process of re[-]setting . . . [P]laintiff’s [finger], [or] plac[ing] [P]laintiff’s hand in a brace or
splint to [e]nsure that it would not result in future damage when presented with [x]-[r]ays
showing [P]laintiff[’s] dislocated finger.”).) However, Plaintiff alleged in his Complaint,
Amended Complaint, and Second Amended Complaint (“SAC”) that before his discharge from
Mount Vernon, “his right hand was medically placed into a splint,” and his right shoulder was
put in a sling. (Compl. ¶ 15 (Dkt. No. 2); Am. Compl. 8 (Dkt. No. 8); Second Am. Compl.
(“SAC”) 5 (“In the mean[time], Plaintiff’s right finger was placed into a splint[,] and his right
shoulder was stabilized in a sling . . . .”) (Dkt. No. 27).) Therefore, to the extent Plaintiff now
alleges that Dr. Marcilla did not put his finger in a brace or a splint, the Court will not consider
this allegation herein. See Wheeler v. Slanovec, No. 16-CV-9065, 2019 WL 2994193, at *6
(S.D.N.Y. July 9, 2019) (“In cases where allegations in an amended pleading directly contradict
                                                      3
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 4 of 32




       On February 27, 2016, Plaintiff saw Dr. Magill at the Fishkill Correctional Facility

Hospital (“Fishkill”). (Id. ¶ 10.) Dr. Magill observed that Plaintiff’s injury had occurred

“approximately a month and a half prior to the examination,” and he asked Plaintiff “why his

finger had not been realigned earlier by the two doctors who treated [P]laintiff at . . . Sing Sing

and Mount Vernon.” (Id. (quotation mark omitted).) Dr. Magill explained that broken bones

begin to heal themselves 14 days after an injury and, as such, realigning Plaintiff’s finger was a

“basic medical procedure that should have been performed the same day . . . the injury

occurred.” (Id. ¶¶ 11–12.) Dr. Magill observed that “failure to correct the injury immediately

caused irreparable damage[] to [P]laintiff’s hand.” (Id. ¶ 11.) Dr. Magill determined that

Plaintiff would need surgery on his finger “[a]s a result of . . . [Dr.] Marcilla[’s] and [Dr.]

Ezekwe[’s] failure to reset [P]laintiff[’]s hand in a timely fashion.” (Id. ¶ 12.) Dr. Magill

explained that the surgery would involve “opening up [Plaintiff’s] finger, rebreaking the bone,

resetting the bone correctly in place, and inserting surgical pins into the bone to keep the bone in

place while it began the process of healing.” (Id. ¶ 14.) Dr. Magill scheduled Plaintiff’s surgery

for October 2016, nine months after Plaintiff’s original injury, which “increase[ed] [the] risk[] of

permanent deformation of [Plaintiff’s] hand.” (Id. ¶ 13.) Plaintiff alleges that Dr. Magill “was

aware that such a long delay [before] surgery would make a successful[] repair of [P]laintiff’s

finger and the chance of normal use of [P]laintiff’s hand unlikely,” (id.), and scheduled the

surgery for October “knowing” of this risk, (Pl.’s Mem. 2).




pleadings in the original complaint, courts have disregarded the amended pleading.” (citation and
quotation marks omitted)); cf. Paul v. Bailey, No. 09-CV-5784, 2013 WL 2896990, at *5
(S.D.N.Y. June 13, 2013) (finding it proper to consider factual allegations made by a pro se
plaintiff in his opposition papers because those facts were “consistent with those in the initial
complaint and amended complaints” (emphasis added)).
                                                       4
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 5 of 32




       On October 22, 2016, Plaintiff was taken to Mount Vernon for the surgery by Dr. Magill.

(TAC ¶ 15.) Before Plaintiff’s discharge, he was told that the sutures in his wound would be

removed in two weeks, but that the surgical pins would remain in his finger for six to eight

weeks. (Id.) However, Dr. Magill did not remove the pins in Plaintiff’s finger until February 22,

2017, “approximately four month[s] after the surgery.” (Id. ¶ 16.) Prior to removal of the pins,

Plaintiff complained to Sing Sing medical staff and the Inmate Grievance Resolution Committee

about his “urgent need to have the pins removed from his fingers” and the “extreme pain” that he

was suffering. (Id.)

       Plaintiff alleges that Defendants’ conduct “caused permanent damages, a visible

deformation of his right hand, . . . the inability to use his right hand effectively, to perform his

daily basic activities, and pain and suffering experienced from the date of the injury that will last

for the rest of Plaintiff’s life.” (Id. ¶ 23.) Plaintiff seeks $150,000 in compensatory damages and

$25,000 in punitive damages. (Id. ¶¶ 23–24.)

       B. Procedural Background

       Because the procedural background of this Action has been summarized in the Court’s

previous Opinion & Order on State Defendants’ Motion To Dismiss the Second Amended

Complaint (the “2019 Opinion”), the Court supplements the procedural history of the case since

the issuance of the 2019 Opinion below.

       On July 11, 2019, the Court issued the 2019 Opinion, which granted State Defendants’

Motion To Dismiss the Second Amended Complaint (“SAC”). (See generally 2019 Op. (Dkt.

No. 61).) The Court gave Plaintiff 30 days to file a third amended complaint. (Id. at 14–15.)

Plaintiff filed his TAC on August 8, 2019. (See generally TAC.) On August 22, 2019, State

Defendants and Mount Vernon sought leave to file motions to dismiss and requested that the



                                                       5
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 6 of 32




Court stay discovery until a decision on the motions. (Dkt. Nos. 64, 66.) On August 26, 2019,

Dr. Marcilla requested the same. (Dkt. No. 67.) The Court instructed Plaintiff to respond, (Dkt.

No. 68), which he did on September 5 and September 9, 2019, (Dkt. Nos. 71–72). Thereafter,

the Court set a briefing schedule for the instant Motions. (Dkt. No. 73.) Pursuant to the

schedule, Defendants filed their respective Motions on October 11, 2019. (Not. of Mount

Vernon Mot.; Decl. of Roy W. Breitenbach, Esq. in Supp. of Mount Vernon Mot. (“Breitenbach

Decl.”) (Dkt. No. 80); Mem. of Law in Supp. of Mount Vernon Mot. (“Mount Vernon Mem.”)

(Dkt. No. 81); Not. of Marcilla Mot.; Decl. of Monica G. Snitily, Esq. in Supp. of Marcilla Mot.

(“Snitily Decl.”) (Dkt. No. 86); Mem. of Law in Supp. of Marcilla Mot. (“Marcilla Mem.”) (Dkt.

No. 89); Not. of State Defs.’ Mot.; Mem. of Law in Supp. of State Defs.’ Mot. (“State Defs.’

Mem.”) (Dkt. No. 91).) The Court granted Mount Vernon’s request to file certain documents

related to Plaintiff’s medical treatment under seal. (Dkt. Nos. 77, 83.) Plaintiff filed his

Opposition on November 18, 2019. (Pl.’s Mem.) After receiving an extension from the Court,

(Dkt. No. 94), Defendants filed their respective Replies on December 9, 2019. (Reply Mem. of

Law in Supp. of Marcilla Mot. (“Marcilla Reply Mem.”) (Dkt. No. 95); Reply Mem. of Law in

Supp. of Mount Vernon Mot. (“Mount Vernon Reply Mem.”) (Dkt. No. 96); Reply Mem. of Law

in Supp. of State Defs.’ Mot. (“State Defs.’ Reply Mem.”) (Dkt. No. 98).)

                                           II. Discussion

       A. Standard of Review

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)



                                                      6
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 7 of 32




(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—’that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

        In considering Defendants’ Motions, the Court is required to “accept as true all of the

factual allegations contained in the [TAC].” Erickson v. Pardus, 551 U.S. 89, 94 (2007); see

also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the Court must “draw[] all

reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d

302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Intern. PLC, 699 F.3d 141, 145 (2d Cir.



                                                        7
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 8 of 32




2012)). Where, as here, a plaintiff proceeds pro se, the Court must “construe[] [his complaint]

liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted). However, “the

liberal treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedure and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County, 517 F.3d 601,

605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves regarding

procedural rules and to comply with them.” (italics and quotation marks omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah, 2013 WL 3972514, at *4 n.3 (quotation marks

omitted), including, “documents that a pro se litigant attaches to his opposition papers,” Agu v.

Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted),

statements by the plaintiff “submitted in response to [a] defendant’s request for a pre-motion

conference,” Jones v. Fed. Bureau of Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2

(E.D.N.Y. Sept. 19, 2013), and “documents either in [the] plaintiff[’]s possession or of which

[the] plaintiff[] had knowledge and relied on in bringing suit,” Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002) (quotation marks omitted).




                                                      8
      Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 9 of 32




       B. Analysis

               1. Mount Vernon

       Mount Vernon argues that Plaintiff has not asserted any specific allegations against it and

has failed to allege that Mount Vernon acted under color of state law. (Mount Vernon Mem. 5–

8.) Mount Vernon also argues that Plaintiff has failed to state a claim against it under the Eighth

Amendment. (Id. at 8–11.) The Court addresses each argument to the extent necessary.4, 5

       By alleging that Mount Vernon implemented “illegal policies concerning the course of

treatment given to inmates,” “failed in [its] constitutional obligation and provided [P]laintiff with

inadequate medical care while under [its] supervision,” and “failed to train[] [and] supervise its

employees to provide[] adequate training and care,” (TAC ¶¶ 6, 17), Plaintiff appears to state

municipality-related claims against Mount Vernon. “Congress did not intend municipalities to



       4
          Mount Vernon submitted certain medical records under seal with its Motion, arguing
that because Plaintiff “refers to his medical treatment throughout his [TAC], the Court may
consider these records when deciding this [M]otion.” (Mount Vernon Mem. 1 n.2; see
Breitenbach Decl. Ex. B, C (“Medical Records”) (Dkt. Nos. 80-2, 80-3).) However, “[a]t this
[early] stage, the Court [will not] consider[] . . . any . . . records contained only in Defendants’
exhibits.” James v. Gage, No. 15-CV-106, 2018 WL 2694436, at *1 n.2 (S.D.N.Y. June 5,
2018).
       5
          Mount Vernon asserts that “[a]s a general rule, private hospitals do not act under the
color of state law for § 1983 purposes.” (Mount Vernon Mem. 8 (alteration and quotation marks
omitted) (quoting Sykes v. McPhillips, 412 F. Supp. 2d 197, 200 (N.D.N.Y. 2006).) However,
Plaintiff alleges that Mount Vernon “entered into a contract with [DOCCS] that granted Mount
Vernon . . . the exclusive right to provide adequate medical services to inmate[s] confined [by
DOCCS].” (TAC ¶ 6.) Mount Vernon fails to address this allegation and the fact that “courts
have sometimes found non-public medical providers to be state actors when they provide
medical care to inmates . . . outside of a prison pursuant to a contract.” Hollman v. County of
Suffolk, No. 06-CV-3589, 2011 WL 280927, at *5 (E.D.N.Y. Jan. 27, 2011) (citation omitted);
see also Sykes, 412 F. Supp. 2d at 202 (“It is also clear that hospitals and physicians that provide
care outside of the prison facility may be held to be state actors when they work pursuant to a
contract.” (citation omitted)). However, the Court finds that it is unnecessary to decide this issue
herein, as Plaintiff has failed to state a claim against Mount Vernon under Monell v. Department
of Social Services of the City of New York, 436 U.S. 658 (1978).

                                                      9
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 10 of 32




be held liable [under § 1983] unless action pursuant to official municipal policy of some nature

caused a constitutional tort.” Monell, 436 U.S. at 691. Thus, “to prevail on a claim against a

municipality under [§] 1983 based on acts of a public official, a plaintiff is required to prove: (1)

actions taken under color of law; (2) deprivation of a constitutional or statutory right; (3)

causation; (4) damages; and (5) that an official policy of the municipality caused the

constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citation

omitted). The fifth element reflects the notion that a Monell defendant “may not be held liable

under § 1983 solely because it employs a tortfeasor.” Bd. of Cty. Comm’rs v. Brown, 520 U.S.

397, 403 (1997); Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986) (holding that a

municipality may not be liable under § 1983 “by application of the doctrine of respondeat

superior” (citation and italics omitted)). Rather, “municipalities may only be held liable when

the municipality itself deprives an individual of a constitutional right.” Newton v. City of New

York, 566 F. Supp. 2d 256, 270 (S.D.N.Y. 2008).

       A plaintiff may satisfy the “policy, custom[,] or practice” requirement by alleging one of

the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations and

quotation marks omitted); see also Patterson v. County of Oneida, 375 F.3d 206, 227–28 (2d Cir.

2004) (describing methods of establishing Monell liability). Moreover, a plaintiff must also

establish a causal link between the municipality’s policy, custom, or practice and the alleged

                                                     10
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 11 of 32




constitutional injury. See City of Oklahoma City v. Tuttle, 471 U.S. 808, 824 n.8 (1985) (“The

fact that a municipal ‘policy’ might lead to ‘police misconduct’ is hardly sufficient to satisfy

Monell’s requirement that the particular policy be the ‘moving force’ behind a constitutional

violation. There must at least be an affirmative link between[, for example,] the training

inadequacies alleged, and the particular constitutional violation at issue.” (emphasis in original));

see also Simms v. City of New York, 480 F. App’x 627, 629 (2d Cir. 2012) (finding that the

plaintiff “must ‘demonstrate that, through its deliberate conduct, the [entity] itself was the

moving force behind the alleged injury’” (citation and alteration omitted)). Thus, Plaintiff

cannot merely allege the existence of a policy or custom but “must allege facts tending to

support, at least circumstantially, an inference that such a municipal policy or custom exists.”

Santos v. New York City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (citation omitted).

       Here, Plaintiff has not adequately alleged “a formal policy officially endorsed by the

municipality,” Brandon, 705 F. Supp. 2d at 276 (citation omitted), and a link between that policy

and the alleged constitutional violations. Plaintiff states only that “Mount Vernon . . . was

allowed to make and implement illegal policies concerning the course of treatment given to

inmates.” (TAC ¶ 6.) “Under Monell, however, mere allegations that a policy exists are not

enough,” and “the [TAC] must allege some factual description of how the policy worked in

practice, not merely that it existed.” Hotter v. Schriro, No. 16-CV-6586, 2018 WL 2081863, at

*7 (S.D.N.Y. Mar. 29, 2018) (citation omitted). Plaintiff does not provide any details on what

these policies were or how they worked in practice, and does not allege that Dr. Marcilla

“possessed policymaking authority such that his conduct alone could establish Monell liability.”

Torres v. Vasta, No. 18-CV-8706, 2019 WL 4640247, at *4 (S.D.N.Y. Sept. 24, 2019) (footnote

omitted) (collecting cases). Plaintiff also “does not allege that [Dr. Marcilla] or any other



                                                     11
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 12 of 32




official acted pursuant to a practice so consistent and widespread that it essentially constitute[d] a

custom or usage of which a supervising policymaker must have been aware; rather, Plaintiff’s

allegations are confined to his own treatment, thus dooming this claim.” Id. (citations omitted);

see also Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (“Monell’s policy or custom

requirement is satisfied where a local government is faced with a pattern of misconduct and does

nothing . . . . Such a pattern, if sufficiently persistent or widespread as to acquire the force of

law, may constitute a policy or custom within the meaning of Monell.” (some citations omitted)

(citing Monell, 436 U.S. at 690–91)); Mejía v. N.Y.C. Health and Hosps. Corp., No. 16-CV-

9706, 2018 WL 3442977, at *12 (S.D.N.Y. July 17, 2018) (dismissing Monell claim against a

hospital where the plaintiff “allege[d] no facts regarding any conduct by the hospital in

connection with any other patient,” and addressed only “his own brief stay at the hospital”).

        To the extent that Plaintiff seeks to allege a failure to train or supervise by Mount

Vernon, this claim fails as well. Plaintiff states only that Mount Vernon “failed in [its]

constitutional obligation and provided [P]laintiff with inadequate medical care while under [its]

supervision” and “failed to train[ and] supervise its employees to provide[] adequate training and

care.” (TAC ¶¶ 6, 17.) However, Plaintiff has not “point[ed] to the existence of any formal or

informal training program,” and provides no factual detail about the alleged deficiencies in

training. White v. Westchester County, No. 18-CV-730, 2018 WL 6726555, at *12 (S.D.N.Y.

Dec. 21, 2018) (footnote omitted); see also Triano v. Town of Harrison, 895 F. Supp. 2d 526,

539–40 (S.D.N.Y. 2012) (dismissing Monell claim where the plaintiff “merely alleged that the

[t]own failed to train its employees, without providing any supporting factual detail about alleged

deficiencies in the training program”); Bradley v. City of New York, No. 08-CV-1106, 2009 WL

1703237, at *3 (E.D.N.Y. June 18, 2009) (“The [c]omplaint’s conclusory, boilerplate language—



                                                      12
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 13 of 32




that the [c]ity failed to adequately train, discipline, and supervise employees . . . is insufficient to

raise an inference of the existence of a custom or policy.” (record citation, alterations, and

quotation marks omitted)).

        Similarly, although “[a] municipality’s failure to properly train [and/or supervise] its

employees can under certain circumstances give rise to Monell liability, . . . a claim based on this

theory must still be properly pled under Iqbal.” Simms v. City of New York, No. 10-CV-3420,

2011 WL 4543051, at *2 (E.D.N.Y. Sept. 28, 2011) (citation and footnote omitted), aff’d, 480 F.

App’x 627 (2d Cir. 2012). “To establish Monell liability premised on a failure to supervise, a

plaintiff must plead that (1) there was a pattern of allegations of or complaints about, or a pattern

of actual, similar unconstitutional activity, and (2) the municipality consistently failed to

investigate those allegations.” Treadwell v. County of Putnam, No. 14-CV-10137, 2016 WL

1268279, at *4 (S.D.N.Y. Mar. 30, 2016) (citation omitted); see also Johnson v. City of New

York, No. 06-CV-9426, 2011 WL 666161, at *3 (S.D.N.Y. Feb. 15, 2011) (explaining that a

plaintiff may demonstrate the existence of a custom or policy by alleging “a failure by

policymakers to provide adequate . . . supervision to subordinates to such an extent that it

amounts to deliberate indifference to the rights of those who come into contact with the

municipal employees” (citation and footnote omitted)). Plaintiff’s claim that “Mount Vernon . . .

failed to . . . supervise its employees to provide[] adequate training and care,” (TAC ¶ 17), is a

“boilerplate assertion,” Lopes v. Westchester County, No. 18-CV-8205, 2020 WL 1445729, at *5

(S.D.N.Y Mar. 25, 2020) (citation and quotation marks omitted), that does not meet this high bar.

See Rivera v. Westchester County, No. 18-CV-8354, 2019 WL 3958425, at *5 (S.D.N.Y. Aug.

22, 2019) (finding that the plaintiff made only conclusory allegations related to a state actor’s

failure to train and supervise and that the plaintiff had “cited no specific deficiency in . . .



                                                       13
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 14 of 32




training or supervision protocols”); Hotter, 2018 WL 2081863, at *7 (“Conclusory allegations

that a municipality failed to train and supervise its employees are insufficient to state a Monell

claim.” (citation, alteration, and quotation marks omitted)).

       Accordingly, Plaintiff’s claims against Mount Vernon must be dismissed. See McKenzie

v. City of Mount Vernon, No. 18-CV-603, 2018 WL 6831157, at *7 (S.D.N.Y. Dec. 28, 2018)

(dismissing Monell claim where the plaintiff did “not allege any facts suggesting a policy or

custom that led to [the] alleged” constitutional deprivation”).6

               2. Individual Defendants

       Dr. Marcilla and State Defendants argue that Plaintiff has failed to state a claim against

them under the Eighth Amendment. (Marcilla Mem. 4–7; State Defs.’ Mem. 7–18.) Dr.

Marcilla also contends that Plaintiff has not provided a basis for bringing a § 1983 claim against

a private citizen. (Marcilla Mem. 3–4.) State Defendants argue that Plaintiff’s claims are barred

by qualified immunity, that claims against them in their official capacities are barred by the

Eleventh Amendment, and that any state law claims are barred as well. (State Defs.’ Mem. 18–

21.) The Court addresses each argument to the extent necessary.

                       a. Eighth Amendment

       “The Eighth Amendment forbids ‘deliberate indifference to serious medical needs of

prisoners.’” Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013)

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). To state a claim of deliberate indifference,

Plaintiff must plausibly allege (1) “that he suffered a sufficiently serious constitutional




       6
          Given that this is the first adjudication on the merits of Plaintiff’s claims against Mount
Vernon, this dismissal is without prejudice. Because Plaintiff has failed to state a claim under
Monell, the Court need not address Mount Vernon’s other arguments as to its involvement and
the sufficiency of Plaintiff’s claim under the Eighth Amendment.
                                                     14
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 15 of 32




deprivation,” and (2) that Defendants “acted with deliberate indifference.” Feliciano v.

Anderson, No. 15-CV-4106, 2017 WL 1189747, at *8 (S.D.N.Y. Mar. 30, 2017) (citations

omitted).

       “The first requirement is objective: the alleged deprivation of adequate medical care must

be sufficiently serious.” Spavone, 719 F.3d at 138 (citation and quotation marks omitted). In

other words, “the inmate must show that the conditions, either alone or in combination, pose an

unreasonable risk of serious damage to his health.” Walker v. Schult, 717 F.3d 119, 125 (2d Cir.

2013) (citations omitted). Analyzing this objective requirement involves two inquiries: “whether

the prisoner was actually deprived of adequate medical care,” Salahuddin v. Goord, 467 F.3d

263, 279 (2d Cir. 2006), and “whether the inadequacy in medical care is sufficiently serious,”

which in turn “requires the [C]ourt to examine how the offending conduct is inadequate and what

harm, if any, the inadequacy has caused or will likely cause the prisoner,” id. at 280 (citation

omitted). “There is no settled, precise metric to guide a court in its estimation of the seriousness

of a prisoner’s medical condition.” Brock v. Wright, 315 F.3d 158, 162 (2d Cir. 2003).

Nevertheless, the Second Circuit has suggested the following non-exhaustive list of factors to

consider when evaluating an inmate’s medical condition: “(1) whether a reasonable doctor or

patient would perceive the medical need in question as ‘important and worthy of comment or

treatment,’ (2) whether the medical condition significantly affects daily activities, and (3) ‘the

existence of chronic and substantial pain.’” Id. (quoting Chance v. Armstrong, 143 F.3d 698,

702 (2d Cir. 1998)). “When the basis for a prisoner’s Eighth Amendment claim is a temporary

delay or interruption in the provision of otherwise adequate medical treatment, it is appropriate

to focus on the challenged delay or interruption in treatment rather than the prisoner’s underlying

medical condition alone in analyzing whether the alleged deprivation is, in objective terms,



                                                     15
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 16 of 32




sufficiently serious, to support an Eighth Amendment claim.” Smith v. Carpenter, 316 F.3d 178,

185 (2d Cir. 2003) (emphasis in original) (citation and quotation marks omitted).

        “The second requirement is subjective: the charged officials must be subjectively reckless

in their denial of medical care.” Spavone, 719 F.3d at 138 (citation omitted). This means that

the defendant must “appreciate the risk to which a prisoner was subjected,” and have a

“subjective awareness of the harmfulness associated with those conditions.” Darnell v. Pineiro,

849 F.3d 17, 35 (2d Cir. 2017); see also Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014)

(“Deliberate indifference is a mental state equivalent to subjective recklessness,” and it “requires

that the charged official act or fail to act while actually aware of a substantial risk that serious

inmate harm will result.” (citation, footnote, and quotation marks omitted)). In other words,

“[i]n medical-treatment cases not arising from emergency situations, the official’s state of mind

need not reach the level of knowing and purposeful infliction of harm; it suffices if the plaintiff

proves that the official acted with deliberate indifference to inmate health.” Id. (citation and

quotation marks omitted). However, “mere negligence” is insufficient to state a claim for

deliberate indifference. Walker, 717 F.3d at 125 (citation and quotation marks omitted).

Moreover, “mere disagreement over the proper treatment does not . . . create a constitutional

claim,” and accordingly, “[s]o long as the treatment given is adequate, the fact that a prisoner

might prefer a different treatment does not give rise to an Eighth Amendment violation.”

Chance, 143 F.3d at 703 (citation omitted).

                                i. Objective Prong

        State Defendants and Dr. Marcilla contend that Plaintiff has not alleged a sufficiently

serious injury under the objective prong. (State Defs.’ Mem. 7–15; Marcilla Mem. 4–6.) While

the Court agrees that a “broken finger [alone] does not constitute a serious enough injury to



                                                      16
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 17 of 32




satisfy the objective prong of the deliberate indifference test,” Laguna v. Kwan, No. 13-CV-

7079, 2015 WL 872366, at *4 (S.D.N.Y. Jan. 28, 2015) (collecting cases), the Second Circuit

has instructed that “it is appropriate to focus on the challenged delay or interruption in treatment

rather than the prisoner’s underlying medical condition alone in analyzing whether the alleged

deprivation is . . . sufficiently serious,” Smith, 316 F.3d at 185 (emphasis in original) (citation

and quotation marks omitted). Here, Plaintiff alleges a delay of approximately five weeks before

he was seen by Dr. Magill, eight months between his appointment with Dr. Magill and his

surgery, and eight weeks beyond the period suggested by Dr. Magill for removal of surgical pins

from Plaintiff’s finger after his surgery. (TAC ¶¶ 8–10, 13, 15–16.) For a delay in treatment to

satisfy the objective element, the delay must generally “involve[] either a needlessly prolonged

period . . . , or [have] . . . caused extreme pain or exacerbated a serious illness.” Ferguson v. Cai,

No. 11-CV-6181, 2012 WL 2865474, at *4 (S.D.N.Y. July 12, 2012) (citations omitted).

According to Plaintiff, the delays in his treatment “caused permanent damages, a visible

deformation of his right hand, . . . the inability to use his right hand effectively, to perform his

daily basic activities, and pain and suffering experienced from the date of the injury that will last

for the rest of Plaintiff’s life.” (TAC ¶ 23.)

       Thus, “drawing every reasonable inference in favor of Plaintiff, the Court assumes that

[the] . . . delay[s] in treatment [allegedly] resulting in [permanent damage, visible deformity, an

inability to effectively use his right hand, and permanent pain and suffering] caused Plaintiff

‘extreme pain’ and ‘exacerbated’ an injury sufficient to satisfy the objective element.” Ward v.

Capra, No. 16-CV-6533, 2019 WL 1922290, at *5 (S.D.N.Y. Apr. 30, 2019) (citations and

footnote omitted) (finding that a two-week delay in the removal of surgical pins from the

plaintiff’s finger that allegedly caused infection, pain, “permanent deformity,” and stiffness in



                                                      17
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 18 of 32




his finger satisfied the objective element); see also Blanche v. Pirelli, No. 08-CV-4751, 2009

WL 2499737, at *5 (S.D.N.Y. Aug. 7, 2009) (finding that although “courts in th[e] [Second]

Circuit have held that as a matter of law, a broken finger does not meet the objective . . . test,”

the plaintiff’s broken finger was sufficiently serious under the Eighth Amendment when “he

suffered severe pain and, importantly, [wa]s left with ‘protracted disfigurement of his finger’”

(citations and record citations omitted)); Leacock v. N.Y.C. Health Hosp. Corp., No. 03-CV-

5440, 2005 WL 1027152, at *5 (S.D.N.Y. May 4, 2005) (finding that a pro se plaintiff

adequately alleged that the injury was “sufficiently serious” when the plaintiff claimed that her

finger was “damaged for the rest of her life, . . . w[ould] never be the same again, . . . and that

she [wa]s still suffering” (citation, record citation, alteration, and quotation marks omitted)).7

Thus, the Court concludes that Plaintiff has satisfied the objective prong under the Eighth

Amendment.

                               ii. Subjective Prong

       With respect to Dr. Ezekwe, Plaintiff again fails to sufficiently allege that this Defendant

was “subjectively reckless in [his] denial of medical care.” Spavone, 719 F.3d at 138 (citation

omitted). Plaintiff alleges that after ordering and examining x-rays of Plaintiff’s hand, Dr.

Ezekwe “fail[ed] to reset [P]laintiff[’s] [finger] in a timely fashion” and “failed to place

[P]laintiff’s hand in a brace or provide any form of medical care.” (TAC ¶ 9.) Instead, Dr.

Ezekwe sent Plaintiff to Mount Vernon on the same day. (Id. ¶¶ 8–9; Pl.’s Mem. 1 (clarifying

that Plaintiff’s injury and his examination at Mount Vernon occurred on the same day).) As the



       7
          Although Dr. Marcilla and State Defendants cite a number of cases in which finger
injuries have been found insufficient to satisfy the objective element, (Marcilla Mem. 5–6; State
Defs.’ Mem. 11–13), these cases involved broken or otherwise injured fingers alone and did not
involve allegations of permanent damage, deformity, long-lasting pain and suffering, and an
inability to use one’s hand for daily activities.
                                                      18
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 19 of 32




Court previously found, “[i]mmediate referral to an outside hospital for treatment . . . does not

demonstrate that [Dr.] Ezekwe was deliberately indifferent to a substantial risk of harm.” (2019

Op. 9 (citation omitted).) See James v. Gage, No. 15-CV-106, 2019 WL 1429520, at *14

(S.D.N.Y. Mar. 29, 2019) (holding that “referral to [a] [p]laintiff’s medical provider is not an act

of deliberate indifference”); El-Hanafi v. United States, No. 13-CV-2072, 2015 WL 72804, at

*17 (S.D.N.Y. Jan. 6, 2015) (noting that the defendant “went a step further and ordered an x-

ray,” thus “respond[ing] reasonably to a known risk,” even if “the harm was ultimately not

avoided” (quotation marks omitted) (quoting Farmer v. Brennan, 511 U.S. 825, 826 (1994)).

Further, although Plaintiff may have preferred that Dr. Ezekwe attempt to realign his finger,

“[t]he mere fact that an inmate . . . would have preferred some other form of treatment[] does not

constitute deliberate indifference.” Crique v. Magill, No. 12-CV-3345, 2013 WL 3783735, at *3

(S.D.N.Y. July 9, 2013) (citation omitted); see also Chance, 143 F.3d at 703 (“It is well-

established that mere disagreement over the proper treatment does not create a constitutional

claim. So long as the treatment given is adequate, the fact that a prisoner might prefer a different

treatment does not give rise to an Eighth Amendment violation.” (citation omitted)); Ayuso v.

Griffin, No. 18-CV-3419, 2020 WL 230090, at *9 (S.D.N.Y. Jan. 14, 2020) (“[A] claim based

[on] a preference of treatment, absent any other harm, is not recoverable under the Eighth

Amendment.” (citations omitted)); Brown v. Montone, No. 17-CV-4618, 2018 WL 2976023, at

*6 (S.D.N.Y. June 13, 2018) (holding that the decision to treat an inmate at the internal clinic

rather than refer her to an outside hospital “is not a basis for an Eighth Amendment claim,” but

instead reflects “mere disagreement over the proper treatment” (quotation marks omitted) (citing,

inter alia, Chance, 143 F.3d at 703)). As before, Plaintiff does not allege that Dr. Ezekwe’s

failure to reset his finger immediately, rather than later that day at Mount Vernon, and failure to



                                                    19
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 20 of 32




provide him with a brace for his transport to Mount Vernon directly caused his injuries. Instead,

he alleges that the overall “failure to correct the injury immediately caused irreparable damages

to [his] hand” and that his finger should have been aligned within two weeks. (TAC ¶¶ 11–12.)

Therefore, because Dr. Ezekwe “transferred [Plaintiff] . . . to [Mount Vernon] Hospital after h[is]

initial examination[,] [s]uch a delay, if it could even be deemed a delay at all, is not grounds for a

deliberate indifference claim.” Johnson v. Tucker, No. 17-CV-2739, 2018 WL 2976022, at *5

(S.D.N.Y. June 12, 2018) (citations omitted); see also Vallade v. Fischer, No. 12-CV-231, 2012

WL 4103864, at *6 (W.D.N.Y. Sept. 13, 2012) (finding that when the plaintiff was, inter alia,

referred to and seen by an outside specialist five weeks after his initial appointment, his

allegations against the nurses who referred him “amount[ed] at most to [his] disagreement with

the treatment received, or . . . the delay in referring him to an outside specialist,” which, “without

more,” did not give rise to a claim under the Eighth Amendment).

       Moreover, although Plaintiff argues that the “simple task of resetting [his finger and]

providing a hand brace or splint . . . could never be considered as a disagreement in . . . medical

treatment, but in fact qualifies as a complete denial of treatment,” (Pl.’s Mem. 8 (citation

omitted)), Dr. Ezekwe did not deny Plaintiff care but instead sent him to Mount Vernon on the

same day, presumably so that Plaintiff could receive further treatment. Finally, as previously

determined, although Dr. Magill asked Plaintiff why his finger had not been realigned at Sing

Sing and “informed [P]laintiff that a reset . . . should have been performed the same day when

the injury occurred,” (TAC ¶¶ 10–11), “disagreements among treating medical professionals do

not create an inference of deliberate indifference,” (2019 Op. 10 (collecting cases)). Therefore,

Plaintiff has failed to state a claim of deliberate indifference against Dr. Ezekwe.




                                                     20
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 21 of 32




       Plaintiff has also failed to state a claim of deliberate indifference against Dr. Marcilla.

Assuming for the purposes of these Motions that Dr. Marcilla is a state actor, Plaintiff alleges

that upon arriving at Mount Vernon, Dr. Marcilla “examined [his] hand,” determined that his

injury was “not life-threatening,” and informed Plaintiff that he would be scheduled to see a bone

specialist. (TAC ¶ 9-B.)8 Plaintiff alleges that Dr. Marcilla “did not reset [P]laintiff’s hand or

provide[] him with needed pain medication to relieve his extreme pain.” (Id.)

       As with Dr. Ezekwe, Plaintiff has not established that Dr. Marcilla was “subjectively

reckless in [his] denial of medical care.” Spavone, 719 F.3d at 138. First, Dr. Marcilla decided

to refer Plaintiff to a bone specialist for further treatment. Although referral to a specialist does

not always constitute sufficient care, cases finding that referral was inadequate involved

defendants who saw or received complaints from injured plaintiffs over a period of time and

failed to provide medical aid for an injury. See, e.g., Hemmings v. Gorczyk, 134 F.3d 104, 109



       8
           As with Mount Vernon, Dr. Marcilla does not address Plaintiff’s allegation that Dr.
Marcilla “is an employee of Mount Vernon . . . that is contracted to provide medical treatment to
inmates within [DOCCS].” (TAC ¶ 5 (emphasis added).) Although the Court need not
determine Dr. Marcilla’s status as a state actor here, the Court does note that Dr. Marcilla has not
addressed case law suggesting that private physicians who work with a hospital contracted to
render services to inmates may be state actors for the purposes of § 1983. See Rodriguez v.
Mount Vernon Hosp., No. 09-CV-5691, 2010 WL 3825736, at *4 (S.D.N.Y. Sept. 7, 2010)
(determining that the plaintiff’s proposed amended complaint would not be futile when it sought
punitive damages from an “outside physician who work[ed] for an outside hospital that
[DOCCS] ha[d] a contract with to render services to its inmates” because “a doctor may still be
considered a state actor as long as the doctor was obligated, even if indirectly, to provide medical
services to state inmates” (citations, record citation, and quotation marks omitted)), adopted by
2010 WL 3825715 (S.D.N.Y. Sept. 30, 2010), aff’d, 2010 WL 3959602 (S.D.N.Y. Oct. 5, 2010);
Garraway v. Artuz, No. 01-CV-3126, 2002 WL 221584, at *6 (S.D.N.Y. Feb. 13, 2002)
(determining that a private physician was a state actor when his employer was “a party to a
contract that require[d] him to provide medical services to prisoners in the State of New York”).
          Further, to the extent that Mount Vernon seeks to have the Court consider Dr. Marcilla’s
status as a “voluntary attending physician providing service on behalf of an entity . . . which was
. . . an independent contractor for [Mount Vernon],” (Mount Vernon Mem. 5), at the motion to
dismiss stage, such a consideration is improper when Dr. Marcilla’s specific employee status has
not been raised by Plaintiff in the TAC or his papers.
                                                      21
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 22 of 32




(2d Cir. 1998) (finding that the plaintiff “advanced a colorable claim that the defendants willfully

disregarded his condition” when he “complained . . . for almost two months before being referred

to a specialist” (emphasis added) (footnote omitted)); Hathaway v. Coughlin, 37 F.3d 63, 68 (2d

Cir. 1994) (“We decline to adopt a rule that in effect would exempt general practitioners from

being found deliberately indifferent to a patient’s serious medical needs as long as that general

practitioner at some point refers the patient to a specialist, regardless of the extent of contact that

general practitioner has with the patient.”). Indeed, the Second Circuit has distinguished such

cases from those where “a general practitioner merely referred a patient to a specialist and had

limited subsequent contact with that patient.” Id. Here, Dr. Marcilla was not Plaintiff’s regular

provider, saw Plaintiff only once before deciding to refer him to a bone specialist, and does not

appear to have seen Plaintiff again. Based on these allegations, Plaintiff has not sufficiently

stated a claim for deliberate indifference against Dr. Marcilla. See James, 2019 WL 1429520, at

*14 (holding that “referral to [a plaintiff’s] medical provider is not an act of deliberate

indifference”); Sharma v. D’Silva, 157 F. Supp. 3d 293, 303 (S.D.N.Y. 2016) (finding that

“[r]eferral for specialist care constitute[d] an appropriate treatment action,” particularly when the

defendants who made the referral were not the plaintiff’s primary healthcare providers (citation,

alterations, and quotation marks omitted)); Santos v. Nicholls, No. 10-CV-3159, 2013 WL

3305336, at *6 (S.D.N.Y. July 1, 2013) (noting that a plaintiff “failed to allege that any

defendant acted with deliberate indifference in responding to his hearing loss” when, inter alia,

one defendant referred him to an ear, nose, and throat specialist); Harrington v. Mid-State Corr.

Facility, No. 09-CV-85, 2010 WL 3522520, at *11 (N.D.N.Y. May 21, 2010) (“[The

defendant’s] actions of referring [the plaintiff] to a specialist, more familiar with the intricacies

of [the plaintiff’s] subjective symptoms, belies any claim of deliberative indifference.”), adopted



                                                      22
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 23 of 32




by 2010 WL 3522516 (N.D.N.Y. Sept. 2, 2010); Vasquez v. Canfield, 678 F. Supp. 2d 96, 99

(W.D.N.Y. 2010) (finding that the defendant doctor’s “very prompt[] . . . referral” of the plaintiff

to an “orthopedic specialist . . . hardly suggest[ed] a culpable, wanton desire to inflict pain on

[the] plaintiff”).

        Additionally, to the extent Plaintiff alleges that a delay in his appointment with Dr.

Magill caused or exacerbated his injury, there is no indication from the TAC that Dr. Marcilla

was the cause of that delay, thus dooming this as a basis to hold Dr. Marcilla liable. See Stewart

v. City of New York, No. 15-CV-4335, 2018 WL 1633819, at *8 (S.D.N.Y. Mar. 31, 2018)

(finding that the plaintiff did not “allege facts indicating that any . . . [d]efendant acted

intentionally to delay the provision of medical treatment in a way that subjected [the plaintiff] to

an excessive risk of harm”). For example, Plaintiff does not allege that Dr. Marcilla was

responsible for scheduling Plaintiff’s appointment with Dr. Magill, or even that Dr. Marcilla was

aware that Plaintiff’s appointment had been scheduled for five weeks later. See Singletary v.

Russo, 377 F. Supp. 3d 175, 193 (E.D.N.Y. 2019) (finding that when there was no indication that

the plaintiff followed up with the defendant about whether his specialist appointment had been

scheduled or that the defendant was aware that the appointment had not been promptly

scheduled, the defendant “could not have been expected to know that a risk of substantial harm

existed”); Ramos v. New York State, No. 17-CV-337, 2017 WL 4326521, at *3 (N.D.N.Y. Sept.

28, 2017) (noting that the plaintiff did not allege that the defendants “orchestrated [a] delay[]” in

treatment of a broken finger of five weeks and two days “to punish him”).

        Further, given Dr. Marcilla’s decision to refer Plaintiff to a specialist, Plaintiff’s

allegations that Dr. Marcilla did not reset his finger or provide him with pain medication,

particularly when there is no allegation in the TAC that Plaintiff asked for this medication or



                                                       23
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 24 of 32




informed Dr. Marcilla that he was in extreme pain, are insufficient to state a deliberate

indifference claim under the subjective prong. “[T]he decision to prescribe medication, or not, is

a medical determination,” Phelan v. Quinn, No. 11-CV-314, 2012 WL 2325845, at *6 (N.D.N.Y.

May 21, 2012) (citation omitted), adopted by 2012 WL 2326161 (N.D.N.Y. June 19, 2012), and

here, when Plaintiff has not pled facts “tending to show that [Dr. Marcilla] . . . took affirmative

steps to ensure that [the plaintiff] would not receive his medical treatment,” Myrie v. Calvo, 615

F. Supp. 2d 246, 248 (S.D.N.Y. 2009) (emphasis added), Dr. Marcilla’s “failure to prescribe

such medication constitutes no more than negligence,” Phelan, 2012 WL 2325845, at *6

(citation omitted). See also Whitley v. Ort, No. 17-CV-3652, 2018 WL 4684144, at *8

(S.D.N.Y. Sept. 28, 2018) (granting a motion to dismiss when the defendant examined the

plaintiff and evaluated his injuries, “no outright denial of care” had been alleged, and there were

no “accompanying facts from which it [could] be inferred that [the defendant] knew of and

disregarded a substantial risk of serious harm to [the] [p]laintiff”); Bilodau v. Pillai, No. 10-CV-

1910, 2011 WL 3665428, at *4 (D. Conn. Aug. 22, 2011) (“[The plaintiff] does not allege that he

complained of ankle pain during his visit with [the defendant]. Thus, the fact that [the

defendant] did not order pain medication does not constitute deliberate indifference to his ankle

injury.”); Harrington, 2010 WL 3522520, at *11 (granting a motion to dismiss where, although

the plaintiff alleged that the defendant had not prescribed pain medication, the defendant had

referred the plaintiff to “specialist care” and later had “explain[ed] the specialist’s findings[] and

referr[ed] for further diagnostic follow-up” (citation omitted)); Grant v. Burroughs, No. 96-CV-

2753, 2000 WL 1277592, at *5 (S.D.N.Y. Sept. 8, 2000) (finding that “[the] plaintiff’s

complaint . . . that in his judgment[,] he should have received pain medication when medical

personnel did not believe his condition required pain medication” did not state a claim for



                                                      24
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 25 of 32




deliberate indifference when, “[a]lthough a prisoner is entitled to medical care, he does not have

the right to the treatment of his choice” (citation omitted)). Indeed, “a prisoner’s disagreement

with the diagnostic techniques or forms of treatment employed by medical personnel does not

itself give rise to an Eighth Amendment claim,” Troy v. Kuhlmann, No. 96-CV-7190, 1999 WL

825622, at *6 (S.D.N.Y. Oct. 15, 1999) (citing Estelle, 429 U.S. at 107), and “[m]edical

malpractice does not become a constitutional violation merely because the victim is a prisoner,”

Estelle, 429 U.S. at 106; see also Harrison v. Barkley, 219 F.3d 132, 139 (2d Cir. 2000) (“[M]ere

malpractice of medicine in prison . . . may cover . . . a mistaken decision not to treat based on an

erroneous view that the condition is benign or trivial or hopeless . . . .” (citation omitted)).

       Plaintiff also does not allege that Dr. Marcilla “actually acknowledged any increased risk

resulting from [the failure to reset his finger or] the . . . delay” in an appointment with a bone

specialist. (2019 Op. 13 n.3.) For example, there is no indication in the TAC that Dr. Marcilla

informed Plaintiff that a delay in resetting his finger or seeing a bone specialist could result in

increased risk or permanent injury, and although Dr. Marcilla noted that Plaintiff’s injury was

“not life-threatening,” Plaintiff does not allege that Dr. Marcilla denied or delayed any treatment

to Plaintiff on that basis. Cf. Kucharczyk v. Westchester County, 95 F. Supp. 3d 529, 542

(S.D.N.Y. 2015) (denying motion to dismiss deliberate indifference claims where a defendant

told the plaintiff that “the [procedure] was not going to happen because [the] [p]laintiff’s injuries

were not life threatening, and he would therefore have to wait to receive surgery until he was

transferred or . . . released” (record citation omitted)); Benjamin v. Schwartz, 299 F. Supp. 2d

196, 201 (S.D.N.Y. 2004) (denying motion to dismiss where the plaintiff alleged that the doctor

“deliberately failed to schedule him for [a] needed [procedure] for almost two years, well

knowing that excessive delay could mean permanent disability” (emphasis added)), aff’d sub



                                                      25
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 26 of 32




nom. Benjamin v. Koeningsmann, 204 F. Appx. 979 (2d Cir. 2006); see also Dotson v. Fischer,

613 F. App’x 35, 38–39 (2d Cir. 2015) (denying motion to dismiss where the defendants

“reviewed [a doctor’s] evaluation and recommendation that [the plaintiff’s] condition demanded

‘urgent’ care and rejected it, apparently without causing him to be examined again in person or

taking any further step,” which resulted in a year-long delay in the plaintiff’s needed medical

procedure). And, as with Dr. Ezekwe, the fact that Dr. Magill asked Plaintiff why his finger had

not been realigned earlier and “informed [him] that a reset . . . should have been performed the

same day when the injury occurred,” (TAC ¶¶ 10–11), is not dispositive, as “disagreements

among treating medical professionals do not create an inference of deliberate indifference,”

(2019 Op. 10 (collecting cases)). Cf. Hemmings, 134 F.3d at 106–07 (denying motion to dismiss

when the plaintiff alleged that the defendants refused the plaintiff’s “repeated requests” to see a

specialist or for other treatment over the course of three months, one of the defendants allegedly

maliciously took away his crutch, and a specialist eventually called the plaintiff’s injuries

“classic” and “expressed shock at the prison’s failure to diagnose and treat [the plaintiff]”

(quotation marks omitted)). Relatedly, although Plaintiff states that Dr. Magill informed him

that the failure to reset his finger “caused irreparable damages to [P]laintiff’s hand,” it is unclear

whether Plaintiff alleges that the deformity, pain, and inability to use his hand was caused by Dr.

Marcilla’s failure to reset his finger, or by the “long delay” in surgery and removal of the

surgical pins by Dr. Magill. (See TAC ¶ 13 (“[S]uch a long delay in surgery would make a

successful[] repair of [P]laintiff’s finger and the chance of normal use of [P]laintiff’s hand

unlikely.”), 16 (“As a result [of the delayed pin removal], [P]laintiff’s finger is deformed[,] and

[he] has [limited] use of his right hand.”).) As such, Plaintiff has not satisfied the subjective




                                                      26
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 27 of 32




prong of the Eighth Amendment with respect to Dr. Marcilla, and his claims against this

Defendant are dismissed.9

       With respect to Dr. Magill, Plaintiff alleges that at his appointment on February 27, 2016,

Dr. Magill informed Plaintiff that he needed surgery, which he then scheduled for October 2016.

(TAC ¶¶ 10, 12–13.) According to Plaintiff, Dr. Magill “was aware that such a long delay . . .

would make a successful[] repair of [P]laintiff’s finger and the chance of normal use of

[P]laintiff’s hand unlikely,” (id. ¶ 13), and Dr. Magill scheduled the surgery for October

“knowing” of this risk, (Pl.’s Mem. 2). Plaintiff appears to allege that this delay caused at least

some of the permanent damage to his hand. (TAC ¶ 13.)10 Drawing all reasonable inferences in

Plaintiff’s favor, the Court cannot dismiss the TAC as it pertains to Dr. Magill at this early stage,

where Plaintiff has alleged that despite knowing of a “[]likely” risk that Plaintiff would suffer

permanent damage if his surgery was delayed, Dr. Magill actively scheduled that surgery for

eight months later. (Id.) See Lloyd v. Lee, 570 F. Supp. 2d 556, 569 (S.D.N.Y. 2008) (denying

motion to dismiss where doctors “knew that [the plaintiff] was experiencing extreme pain and

loss of mobility,” but “[n]ine months went by after [an] MRI was first requested before the MRI

was actually taken”); Benjamin, 299 F. Supp. 2d at 200–01 (finding that the plaintiff “state[d] a

potentially viable claim for deliberate indifference” when a surgeon “definitively . . . stated that




       9
          As with Mount Vernon, given that this is the first adjudication on the merits of
Plaintiff’s claims against Dr. Marcilla, this dismissal is without prejudice.
       10
           State Defendants seek to have the Court consider Plaintiff’s previous assertion in his
SAC that “the surgery was scheduled with time to determine whether Plaintiff was fit enough to
undergo a surgery.” (State Defs.’ Mem. 17.) However, this allegation is omitted from the TAC,
and “once an amended pleading is filed, a court may not import information that was contained
in the prior pleading but omitted from the amended pleading.” Russell v. Westchester Cmty.
Coll., No. 16-CV-1712, 2017 WL 4326545, at *8 n.7 (S.D.N.Y. Sept. 27, 2017) (citing Tran v.
Alphonse Hotel Corp., 281 F.3d 23, 32 (2d Cir. 2002)).
                                                     27
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 28 of 32




surgery was needed” but did not perform that surgery for approximately a year, leaving the

plaintiff with permanent pain and an inability to lift his right arm); cf. Bennett v. Care Corr.

Solution Med. Contractor, No. 15-CV-3746, 2017 WL 1167325, at *8 (S.D.N.Y. Mar. 24, 2017)

(dismissing a deliberate indifference claim based on a three-month delay in surgery where the

plaintiff had not “alleged any conduct or behavior that would suggest the delay was caused by

[the defendants’] deliberate indifference” (citation omitted)), appeal dismissed sub nom. Bennett

v. Correct Care Solutions, LLC, No. 17-1011, 2018 WL 1756123 (2d Cir. Jan. 9, 2018). As

such, the Court does not dismiss this aspect of Plaintiff’s claim against Dr. Magill.11

                       b. Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citation and quotation marks omitted). “[Qualified] immunity protect[s]

government’s ability to perform its traditional functions . . . by helping to avoid unwarranted

timidity in performance of public duties, ensuring that talented candidates are not deterred from



       11
           Plaintiff also alleges that Dr. Magill did not remove Plaintiff’s surgical pins within the
required eight-week time frame and that he “allowed four months to pas[s] without removing the
pins.” (TAC ¶ 16; Pl.’s Mem. 8.) However, as with Plaintiff’s SAC, Plaintiff does not allege
any facts suggesting that the delay was due to an affirmative decision by Dr. Magill. Instead,
Plaintiff claims that “[t]he eight-week period elapsed without [Dr.] Magill removing the ‘pins’
from [P]laintiff’s finger,” despite Plaintiff’s complaints to Sing Sing medical staff and the Inmate
Grievance Resolution Committee “regarding his urgent need to have the pins removed . . . and
that he was in extreme pain.” (TAC ¶ 16.) Thus, Plaintiff appears to attribute the delay to
individuals who are not named as Defendants in this case, seriously undercutting any
responsibility Dr. Magill had for the delay. See Oliver v. Haddock, No. 08-CV-4608, 2009 WL
4281446, at *6 (S.D.N.Y. Dec. 1, 2009) (recommending dismissal of complaint where the
plaintiff failed to demonstrate that the doctor, as opposed to another individual, selected the date
for a medical procedure, and did so “with deliberate indifference to [the plaintiff’s] medical
needs”), adopted by 2010 WL 305282 (S.D.N.Y Jan. 22, 2010). Accordingly, the Court
dismisses any claims against Dr. Magill as it relates to the removal of the surgical pins.
                                                     28
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 29 of 32




public service, and preventing the harmful distractions from carrying out the work of government

that can often accompany damages suits.” Filarsky v. Delia, 566 U.S. 377, 389–90 (2012)

(second alteration in original) (citations and quotation marks omitted). Qualified immunity

shields a defendant from standing trial or facing other burdens of litigation “if either (a) the

defendant’s action did not violate clearly established law, or (b) it was objectively reasonable for

the defendant to believe that his action did not violate such law.” Johnson v. Newburgh

Enlarged Sch. Dist., 239 F.3d 246, 250 (2d Cir. 2001) (citations and quotation marks omitted).

State Defendants argue that Dr. Magill is entitled to qualified immunity because “reasonable

officials in . . . Dr. Magill’s position[] could have believed that . . . any delay in treatment of

Plaintiff’s dislocated finger would not violate the Constitution,” and that the Supreme Court and

the Second Circuit have not “established that setting a corrective surgery to repair a minor finger

injury for eight months later is unconstitutional.” (State Defs.’ Mem. 19–20.) However,

Plaintiff has alleged that Dr. Magill did, in fact, know that delaying the surgery until October

decreased the chances of Plaintiff’s full recovery and risked permanent damage to Plaintiff’s

hand. (TAC ¶ 13; Pl.’s Mem. 2.) Moreover, “[a] prisoner’s Eighth Amendment right to be free

from deliberate indifference to his serious medical needs is quite clearly established and has been

for some time,” and “[n]o doctor could possibly believe that deliberate indifference to a patient’s

serious medical problem did not violate the Eighth Amendment.” Benjamin, 299 F. Supp. 2d at

201 (finding that qualified immunity was not available as a matter of law when the doctor

“deliberately failed” to schedule a plaintiff for needed surgery, “knowing that excessive delay

could mean permanent disability”). Thus, the Court will not dismiss Plaintiff’s claim against Dr.

Magill based on qualified immunity at this early stage, without the benefit of discovery. Cf.

Watts v. U.S. Fed. Bureau of Prisons, No. 07-CV-773, 2009 WL 81285, at *16 (N.D.N.Y. Jan. 9,



                                                       29
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 30 of 32




2009) (determining, on summary judgment and after discovery, that the defendants were entitled

to qualified immunity because “[t]he record firmly establish[ed] that the delay in arrangement

for . . . surgery[] of [the] plaintiff’s little finger condition was based upon logistical

constraints”).12

                        c. State Law Claims

        To the extent Plaintiff alleges state law claims of negligence and medical malpractice

against Dr. Magill, these claims are barred by New York Correction Law § 24, which provides

that “[n]o civil action shall be brought in any court of the state . . . against any officer or

employee of [DOCCS] . . . in his or her personal capacity, for damages arising out of any act

done or the failure to perform any act within the scope of employment and in the discharge of

duties by such officer or employee.” N.Y. Correct. Law § 24; see also Baker v. Coughlin, 77

F.3d 12, 15 (2d Cir. 1996) (holding that § 24 applies to claims in federal court). Therefore,

“[c]ourts in the Second Circuit have long held that [§] 24 precludes a plaintiff from raising state

law claims in federal court against state employees in their personal capacities for actions arising

within the scope of their employment.” Davis v. McCready, 283 F. Supp. 3d 108, 123 (S.D.N.Y.


        12
            However, State Defendants do correctly point out that the Eleventh Amendment bars
all claims for damages against State Defendants in their official capacities. (State Defs.’ Mem.
20–21; see TAC ¶¶ 8, 22 (indicating that State Defendants are sued in their individual and
official capacities).) The Second Circuit has held that “[t]o the extent that a state official is sued
for damages in his official capacity, such a suit is deemed to be a suit against the state, and the
official is entitled to invoke the Eleventh Amendment immunity belonging to the state.” Ying
Jing Gan v. City of New York, 996 F.2d 522, 529 (2d Cir. 1993) (citations omitted).
Accordingly, suits against state officials in their official capacity seeking damages are routinely
dismissed on immunity grounds. See, e.g., Farid v. Smith, 850 F.2d 917, 921 (2d Cir.
1988) (holding that the Eleventh Amendment barred claims against a prison superintendent in his
official capacity); Jackson v. Bederman, No. 12-CV-1338, 2014 WL 2805242, at *13 (S.D.N.Y.
June 20, 2014) (holding that the Eleventh Amendment barred claims against DOCCS officials in
their official capacities). Therefore, to the extent Plaintiff sues Dr. Magill in his official
capacity, his claim fails.



                                                       30
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 31 of 32




2017) (collecting cases). Here, Dr. Magill was clearly a DOCCS employee performing his duties

at Fishkill when the alleged constitutional violations occurred. (TAC ¶ 7 (“Dr. Magill . . . is at

all times relevant to this Complaint . . . an employee of [DOCCS]. He is the medical

[d]octor[] . . . assigned to provide medical service to [P]laintiff while housed in Fishkill . . . .”).)

Any state law claims against Dr. Magill must therefore be dismissed.

                                            III. Conclusion

        For the foregoing reasons, Mount Vernon’s Motion To Dismiss is granted, Dr. Marcilla’s

Motion To Dismiss is granted, and State Defendants’ Motion To Dismiss is granted in part and

denied in part. Plaintiff’s claims against Mount Vernon and Dr. Marcilla are dismissed without

prejudice. Plaintiff’s claims against Dr. Ezekwe and claims against Dr. Magill related to the

removal of his surgical pins are dismissed with prejudice.13 Any claims against Dr. Magill in his

official capacity or under state law are also dismissed. However, Plaintiff’s claims against Dr.

Magill related to the delay in surgery survive the instant Motions. If Plaintiff wishes to file a

fourth amended complaint as to Defendants Mount Vernon, Dr. Marcilla, and Dr. Magill only,

Plaintiff must do so within 30 days of the date of this Opinion. Plaintiff should include within

that fourth amended complaint all changes to correct the deficiencies identified in this Opinion

that Plaintiff wishes the Court to consider. Plaintiff is advised that the fourth amended complaint




        13
           The Court dismisses these claims with prejudice, as Plaintiff already had a second bite
at the apple with his TAC. See Denny v. Barber, 576 F.2d 465, 471 (2d Cir. 1978) (holding that
the plaintiff was not entitled to “a third go-around”); Melvin v. County of Westchester, No. 14-
CV-2995, 2016 WL 1254394, at *24 n.19 (S.D.N.Y. Mar. 29, 2016) (granting motion to dismiss
with prejudice where “[the] [p]laintiff has already had two bites at the apple, and they have
proven fruitless” (citation, alterations, and quotation marks omitted)); Anthony v. Brockway, No.
15-CV-451, 2015 WL 5773402, at *3 (N.D.N.Y. Sept. 30, 2015) (dismissing amended complaint
with prejudice where the “[p]laintiff has already been given one opportunity to amend his
complaint . . ., and there is nothing in his second amended complaint suggesting that [he] could
do better given another opportunity”).
                                                       31
     Case 7:17-cv-09174-KMK-LMS Document 99 Filed 07/31/20 Page 32 of 32




will replace, not supplement, all prior complaints and filings. The fourth amended complaint

must contain all of the claims, factual allegations, and exhibits that Plaintiff wishes the Court to

consider. If Plaintiff fails to abide by the 30-day deadline, his claims may be dismissed with

prejudice.

       The Clerk of Court is respectfully directed to terminate the pending Motions, (Dkt. Nos.

79, 85, 90), and to mail a copy of this Opinion & Order to Plaintiff.

SO ORDERED.

DATED:         July 31, 2020
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                     32
